DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 March 2022 has been entered.

Status of the Claims
Claims 1-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atwal et al., US Patent Application Publication 2016/0328690 A1 (“Atwal”).

As per Claim 1 regarding a light mobile point-of-sale (mPOS) in a remote control, comprising receiving selection of content provided at a media system. Atwal in at least Fig. 1 teaches a Payment Integrator (PI 200).  Atwal in at Figs. 4A and 4B and paragraphs 51-52 teach PI200 integrated into a remote control for a television.
Regarding “receiving, by a media system from the remote control, a selection of content provided at the media system.” Atwal in at least paragraph 51 teaches a remote control for a television for selecting content provided by the television.
Regarding determining, by the media system and responsive to receiving the selection, not to use stored payment information, initiating, at the remote control, activation of the lightweight mPOS system including a contactless payment reader, and”  Atwal in at least paragraphs 51-53 teaches remote 404 is enabled with a contactless (e.g., NFC) reader and/or any other suitable type of payment interface (e.g., magnetic card reader, wireless smartcard reader, etc.) and paying for goods and/or services.
Regarding “receiving, by the media device from the contactless payment reader in the lightweight mPOS system, encrypted payment information.”  Atwal in at least paragraph 53 and 54 teaches this limitation.

As per Claims 2 and 3, which depend from Claim 1, regarding “establish and deactivating a payment session between the lightweight mPOS and the media system, wherein the encrypted payment information is transmitted through the payment session.” Atwal in at least paragraphs 52-54 teaches establishing a payment session.

EXAMINER’S NOTE:  A purchase using the remote control inherently creates and terminates a payment session.

As per Claim 4, which depends from Claim 1 regarding “wherein the selected content comprises a command transmitted from the remote control.”  Atwal in at least paragraph 51 teaches a remote control for a television for selecting content provided by the television.


As per Claim 5, which depends from Claim 1 regarding “further comprising:  responsive to transmitting the encrypted payment information, receiving, from the media system, a second signal to deactivate the lightweight mPOS including the contactless payment reader. See response to Claims 2 and 3.

As per Claim 6, which depends from Claim 1 regarding “displaying prompts for enabling the purchase of selected content and a selection of contactless payment through the remote control.” See Atwal in at least paragraph 53.

As per Claim 7, which depends from Claim 1 regarding “wherein the contactless payment reader is a near-field communication (NFC) reader.” Atwal in at least paragraph 52 teaches remote 404 is enabled with a contactless (e.g., NFC) reader and/or any other suitable type of payment interface (e.g., magnetic and reader, wireless smartcard reader, etc.).

As per Claim 8, which depends from Claim 1 regarding “streaming, by the media system and based on the encrypted payment information, the selected content.” Atwal in at least paragraph 51 teaches a remote control for a television for selecting content provided by the television.

Claims 9-20 recite similar limitations as Claims 1-8 and are rejected in a similar manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL DANNEMAN/Primary Examiner, Art Unit 3687